Citation Nr: 1207565	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1975 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously brought before the Board in September 2008 and March 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with lumbar disc herniation with lumbar strain that is etiologically related to active service.


CONCLUSION OF LAW

Lumbar disc herniation with lumbar strain was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran asserts entitlement to service connection for a lumbar spine disability, diagnosed as lumbar disc herniation with lumbar strain.  Specifically, he contends he injured his low back in service, and has suffered from a back disability since.

A review of the Veteran's service treatment records indicate he was treated for muscle strain of the low back in February 1977 after lifting batteries.  He again injured his low back in September 1978, and was treated on several occasions for paraspinal lumbar spasms.  

Available post-service records indicate the Veteran sought treatment for low back pain in approximately April 1988, though the Board notes the Veteran asserts treatment at the Miami VA Medical Center (VAMC) as early as November 1978.  At the time, x-rays revealed mal alignment of the L4 and L5 vertebra.  In May 1989, the Veteran was with a herniated nucleus pulposus, and has since undergone three lumbar laminectomies.  The Veteran has submitted two private medical opinions.  First, an August 2005 statement from Dr. J.V. briefly reviews the Veteran's medical history and states that Dr. J.V. "understand[s] that the lower back symptoms are related to the injury [the Veteran] had in the Army on duty."  A September 2005 statement provided by Dr. L.C. discusses the Veteran's medical history in greater detail, and finds that the February 1977 accident which occurred in service "is the most probable cause of the L4L5 and L5S1 herniated disks that required surgical intervention...."    

During the development of the instant appeal, the Veteran was provided two VA examinations.  The first, provided in June 2005, found the Veteran's current lumbar spine disability is less likely as not related to his in-service injuries, based on a lack of treatment for several years following service discharge.  A second VA examination provided in April 2011 found the Veteran currently suffers from lumbar strain that is at least as likely as not related to active service, based on the in-service diagnosis.  With regards to lumbar disc herniations, the VA examiner did not provide an etiological opinion, simply noting that the Veteran did not have the benefit of radiological testing in service or immediately thereafter, though he does claim evidence of such treatment immediately following service, records of which cannot be located.  An August 2011 addendum opinion found the Veteran's current symptomatology is solely related to lumbar disc herniations, and not lumbar strain.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiners provided negative etiological opinions based on a lack of treatment or diagnosis immediately following service discharge, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage, supra.  Furthermore, the Board observes the Veteran has reported constant low back pain since service, and has stated he received treatment at the Miami VAMC for his low back disability immediately following service discharge.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., low back pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of continuity of symptomatology sufficient to establish service connection based on the private medical opinions submitted by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report back pain, and has indicated that he has suffered from low back pain since separation from service.  Furthermore, the Veteran has stated that he received treatment for a back disorder at the Miami VAMC immediately following service separation.  Absent contradictory evidence of record, the Board finds the Veteran's statements credible.

Based on the foregoing discussion, the Board finds the evidence to be at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for lumbar disc herniation, status post multiple laminectomies, with lumbar strain, is warranted.


ORDER

Service connection for lumbar disc herniation, status post multiple laminectomies, with lumbar strain, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


